ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED (1) that the petition for further review filed by defendant, Douglas Charles Jude, be, and the same is, granted and (2) that the district court’s order denying defendant’s motion to modify his sentence be, and the same is, affirmed. The court of appeals erred in failing to consider defendant’s appeal, which challenged a double durational departure, on the merits. Defendant was free to obtain appellate review by direct appeal, by moving the sentencing court for modification and then appealing, or by seeking postconviction relief and then appealing. State v. Fields, 416 N.W.2d 734, 735-36 (Minn.1987); Bixby v. State, 344 N.W.2d 390, 392-94 (Minn.1984); Jackson v. State, 329 N.W.2d 66, 67 (Minn.1983); Davis v. State, 324 N.W.2d 802, 803 (Minn.1982). Rather than remand to the court of appeals for consideration of the appeal on the merits, as we did in Fields, supra, we have considered defendant’s appeal on the merits and concluded that the double durational departure was justified. Affirmed.